NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
M.ARY L. DUNCAN,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5095 ~
Appea1 from the United States Court of Federal
C1aims in case no. 10-CV-320, Judge Margaret M.
Sweeney.
ON MOTION
ORDER
Upon consideration of the appellees motion for leave
to 519 its informal brief 6 days out of tin1e,
IT ls 0RDERED THA'i‘:
The motion is granted

DUNCAN V. US
2
FoR THE CoURT
JUL 3 7 mm /swan H0rba1y
Date
cc: Mary L. Duncan
J an Horba1y
Clerk
John A1'bab, Esq. F"_ED
s21
8.S. COURT 0F APPEALS FOR
THE FEDERAl. GIRCUlT
.1UL 27 2011
1ANHoRBALv
cum